IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN THE INTEREST OF: G.W.C., A MINOR      : No. 466 WAL 2016
                                         :
                                         :
PETITION OF: T.F.C.                      : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 24th day of January, 2017, the Petition for Allowance of Appeal

is DENIED.